Citation Nr: 0102762	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  96-35 357	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from December 1966 to 
August 1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 rating 
decision by the RO which granted service connection for PTSD 
and assigned a 50 percent rating.  The veteran appeals for a 
higher rating.  The veteran failed to appear at a scheduled 
Board hearing in November 1998.  In December 1998, the Board 
remanded the claim to the RO for further development.


FINDINGS OF FACT

The veteran's PTSD is productive of no more than considerable 
social and industrial impairment, and no more than 
occupational and social impairment with reduced reliability 
and productivity due to symptoms.


CONCLUSIONS OF LAW

The criteria for a rating in excess of 50 percent for the 
service-connected PTSD have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service in the Army from 
December 1966 to August 1969.  This included service in 
Vietnam, and his decorations included the Purple Heart Medal.   
His service medical records are negative for a psychiatric 
disorder. 

There is no evidence of a psychiatric disorder until many 
years after service.

In June 1994, the veteran filed a claim of service connection 
for PTSD.

A PTSD counselor, in a June 1994 letter, reported that the 
veteran had participated in one-on-one counseling, as well as 
in combat support groups for two weeks.  The counselor stated 
that it was his opinion that the veteran was suffering from 
severe chronic PTSD.  The examiner related the veteran had 
outbursts of rage, suspicions of others, and at times was 
forgetful with a fluctuating attention span that precluded 
him from performing the simplest of tasks.

The veteran underwent a private psychiatric examination in 
July 1994.  During such examination, the veteran reported 
numerous traumatic combat situations he encountered in 
Vietnam.  Following his return from Vietnam, he said, he was 
unemployed for approximately 3 years.  He stated he then 
worked occasionally as a chef.  He reported he last worked 
regularly 6 to 7 years ago.  He related that over the past 
years he had been jailed twice.  He complained of feeling 
angry, irritable, hypervigilent, and frustrated over the 
years.  He stated he had distressing dreams of his 
experiences in the military.  He was noted to have a sense of 
a foreshortened future.  He reported having one suicide 
attempt many years ago after a concussion, but stated he had 
no recurrence of depressive symptoms since that time.  The 
veteran denied experiencing panic symptoms, anxiety, or 
significant symptoms of a mood disorder.  He denied the use 
of drugs or alcohol, with the exception that he stated he 
occasionally used marijuana.  The examiner noted that the 
veteran's hygiene and manners were good.  The veteran stated 
that his daily functioning involved "hanging around with 
friends".  The veteran stated there was no sense in looking 
for work, it was hopeless.  

Mental status examination revealed the veteran had good 
reality contact.  He was cooperative with the interview and 
pleasant.  He was a bit demanding towards the end of the 
interview regarding whether he should get disability pay.  
His speech was well organized and logical.  He was somewhat 
narcissistic at times in terms of his past accomplishments 
while in the military.  There was no evidence of 
hallucinations, delusions or persecutory thoughts.  He was 
not currently suicidal or homicidal.  His mood appeared 
somewhat angry and frustrated with a very direct, mildly 
hostile affect, at times.  He was oriented to time, person, 
and place.  He was able to recall the last three Presidents 
and six numbers in a forward direction.  He correctly spelled 
"world" backwards and showed good judgment.  He correctly 
did serial sevens and gave a concrete interpretation of the 
glass houses proverb.  The examiner diagnosed PTSD.  The 
examiner stated that the veteran had a number of mild 
symptoms of PTSD.  The examiner reported that these symptoms, 
in combination with his particular personality makeup, had 
led him to 26 years of lack of achievement.

In a statement dated in August 1994, the veteran stated, in 
essence, that as a result of his Vietnam experiences, he 
currently had nightmares, flashbacks, daydreams, fits of 
anger, depression, and suicidal and homicidal thoughts.  He 
stated he could not sleep well or eat well.  He stated he 
forgot things.  He related that he did not like crowds.  He 
stated he was divorced and that he had problems with 
relationships with woman.  He related he had been 
incarcerated for assaulting a policeman.

At a September 1994 outpatient visit for a physical problem, 
the veteran reported that two years ago he was in jail for 
two years, and he also gave a history of PTSD.

In October 1994, the veteran underwent a PTSD outpatient 
assessment.  He reported he lived on the street and had for 
many years.  He stated his last employment was 7 years ago.  
Mental status examination revealed the veteran's speech was 
pressured.  His mood was elevated with some irritable 
behavior.  His affect was friendly.  His thought content was 
grandiose.  The diagnosis on Axis I were bipolar disorder and 
mild PTSD.  Axis IV revealed his stressor included living on 
the street.  Axis V revealed a global assessment of 
functioning (GAF) score of 45.

Outpatient records in January and March 1995 note the 
veteran's past Vietnam history.  The veteran reported he 
currently had intrusive memories and nightmares of Vietnam.  
He denied having any blackouts or flashbacks.  The examiner 
diagnosed PTSD and atypical bipolar disorder.  A March 1995 
report reveals the veteran was prescribed medication for his 
psychiatric symptoms.  Mental status examination revealed the 
veteran continued to have pressured speech and grandiosity in 
thought.  It was reported that he slept for 8+ hours per day.

A June 1995 VA psychiatric examination, for PTSD compensation 
purposes, revealed the veteran reported being periodically 
homeless for years.  He stated that in the wintertime he 
lived at a friend's house.  With respect to employment, he 
stated he had been a house painter on and off.  He also 
stated he had worked as a chef for 20 years, had done odd 
jobs, and had worked for a cleaning company.  He related he 
was last gainfully employed 8 years ago.  The veteran 
reported that 12 years ago he was sent to jail for 17 months 
for assaulting a policeman, and in 1992 he was sent to jail 
for 17 months on a drug charge.  The veteran's complaints 
included having nightmares, startle responses, feelings of 
guilt, and problems trusting.  He reported he was able to 
sleep with medication.  He related he got up at 6 a.m. and 
that he would watch television and take walks during the day.  
He denied having hallucinations.  He reports being depressed 
off and on.

Mental status examination revealed the veteran was fairly 
neat in his general appearance.  He spoke with increased 
tonal range and intensity.  Due to the veteran's acute phase 
of his illness, no satisfactory history could be obtained 
from him.  He expressed grandiose ideas.  He was noted to 
lose his train of thought during the examination.  The 
veteran stated he heard sounds, but denied clear-cut 
hallucinations.  He stated he did not trust anybody.  The 
examiner stated the veteran was plagued by severe nightmares 
which had diminished with medication.  The examiner indicated 
the veteran still had flashbacks and lived with strong and 
disturbing hyperarousal.  The examiner stated that there was 
no evidence of clear-cut hallucinations, delusions, or 
psychotic determinants and that the veteran's sensorium was 
clear.  His recent and remote memory, and his attention and 
concentration span were hazy due to hypomania.  His insight 
was limited and judgment was compromised.  The diagnosis was 
chronic marked PTSD and chronic severe manic bipolar 
disorder.

During a September 1995 RO hearing, the veteran testified he 
had PTSD as a result of his Vietnam experiences.  When asked 
how many jobs he had since his discharge from service, the 
veteran stated he took jobs and left jobs.  He stated he 
collected a lot of unemployment compensation because no work 
was available at that time.  He stated he last worked 6 years 
ago as a cook.  He stated he had also worked as a dishwasher, 
and a painter.  He reported he lived in shelters and at 
friend's apartments. 

In October 1995, the RO granted service connection and a 50 
percent rating for PTSD.  The veteran appealed for a higher 
rating, although his notice of disagreement and substantive 
appeal contain no specific contentions.

A requested Board hearing was scheduled for November 1998, 
but the veteran failed to report.

In December 1998, the Board remanded the case to the RO for 
further development of the evidence, including obtaining any 
additional treatment records and providing the veteran with 
another examination.  

Thereafter, in December 1998, the RO sent a letter to the 
veteran, asking him for information on sources of any 
treatment for PTSD; the veteran did not respond.  The RO 
scheduled the veteran for a PTSD examination for January 
1999, and he did not report; the RO rescheduled the 
examination for later that month, and the veteran again did 
not report.

II.  Analysis

Initially, it is noted that all relevant evidence has been 
properly developed, to the extent possible, with respect to 
the veteran's claim for a rating in excess of 50 percent for 
his service-connected PTSD.  No further VA assistance is 
required to comply with the duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 
(November 9, 2000), including new 38 U.S.C.A. § 5103A.  In 
this regard, the Board remanded the case to the RO in 
December 1998 to obtain any additional treatment records and 
for another VA examination.  Thereafter, the veteran failed 
to respond to a December 1998 RO request for information on 
any treatment, and he twice failed to report for a VA 
examination in January 1999.  The duty to assist is not a 
one-way street, and the veteran has failed to cooperate in 
developing his claim.  Wood v. Derwinski, 1 Vet.App. 190 
(1991). Regulations provide that veterans have an obligation 
to report for VA examinations and reexaminations which are 
scheduled in connection with their claims.  38 C.F.R. 
§§ 3.326, 3.327, 3.655.  As this case involves an initial 
claim for compensation, the Board has reviewed the claim 
based on the evidence of record. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The rating schedule criteria for evaluating mental disorders 
changed during the pendency of the appeal.  The "old" 
criteria, in effect prior to November 7, 1996, provided that 
PTSD is to be rated 50 percent when the ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired, and when by reason of 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is assigned when 
symptoms result in severe social and industrial impairment.  
38 C.F.R. § 4.132, Code 9411 (1996).

Under the "new" rating criteria, which became effective on 
November 7, 1996, a 50 percent rating is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned when the psychiatric condition 
produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Code 
9411 (2000).

Where laws or regulations change after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process is completed, unless Congress provides otherwise, the 
version most favorable to the appellant will apply.  Karnas 
v. Derwinski, 1 Vet.App. 308 (1990).  Here, either the old or 
new rating criteria may apply, whichever are most favorable 
to the veteran, although the new rating criteria are only 
applicable since their effective date.  VAOPGCPREC 3-2000.

At the outset, the Board notes that the veteran has been 
diagnosed as having a bipolar disorder.  The veteran is not 
service-connected for a bipolar disorder.  Thus, any 
disability attributable to such disorder may not be 
considered in support of an increased compensation rating for 
PTSD.  38 C.F.R. § 4.14.

With respect to the veteran's industrial history, his 
statements in 1994 and 1995, including his statements 
recorded in the medical records, are vague and inconsistent.  
He stated he had past work experience as a house painter, a 
chef, doing odd jobs, and working for a cleaning company.  He 
has given varying accounts as to when he last worked, and 
some of his statements suggest he was in jail for a couple of 
years shortly before filing his claim for service connection 
for PTSD.  The veteran has been equally vague as to his 
social life, at times suggesting he was homeless, and at 
other times indicating he lived with friends.  What the 
veteran has been doing for the past several years is unknown, 
inasmuch as he failed to cooperate with the development of 
evidence after the Board remanded the case.  

A review of the mental status examinations of record shows 
the veteran denied any recent episodes of depressive 
symptoms.  He also denied having any panic symptoms or 
anxiety.  He was never suicidal.  He was always oriented to 
time, place and person.  He had good hygiene.  There was no 
evidence of the veteran having obsessional rituals, which 
interfered with routine activities.  In addition, there was 
no evidence that the veteran's speech was intermittently 
illogical, obscure or irrelevant or that he had impaired 
impulse control.  Such findings fail to demonstrate that a 
rating in excess of 50 percent is warranted under either the 
old or the new rating criteria.

One treatment report in October 1994 assigned a GAF score of 
45, indicating serious psychiatric symptoms.  However, this 
score was based on a diagnosis of mild PTSD and a bipolar 
disorder.  Only the PTSD is service-connected; the bipolar 
disorder is non-service-connected.  It appears from the 
medical report that the majority of the veteran's industrial 
impairment derives from the non-service-connected bipolar 
disorder.  This is evidenced in the examiner's categorization 
of the veteran's PTSD as being mild.  Similarly, the last VA 
examination in June 1995 noted PTSD was marked in degree but 
the bipolar disorder was severe in degree; again it appears 
that most of the veteran's psychiatric impairment stems from 
his non-service-connected bipolar disorder.  

Given all the evidence, the Board finds that the veteran's 
industrial impairment from PTSD causes no more than 
considerable industrial impairment (old rating criteria for a 
50 percent rating) and no more than some occupational 
impairment with reduced reliability and productivity due to 
various symptoms (new rating criteria for a 50 percent 
rating).  His social impairment likewise is no more than 50 
percent disabling under the old and new rating criteria.  
Even assuming that the veteran had worse social impairment 
from his PTSD, his social impairment is to be evaluated only 
as it affects industrial adaptability.  38 C.F.R. § 4.129 
(effective prior to November 7, 1996); 38 C.F.R. § 4.126 
(effective November 7, 1996).  

The Board finds that the medical and other evidence does not 
show PTSD symptoms of a magnitude to produce severe social 
and industrial impairment (the old criteria for a 70 percent 
rating under Code 9411).  Nor do PTSD symptoms cause 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking, or mood due to symptoms such as those outlined in 
the new criteria for a 70 percent rating under Code 9411.  
The overall PTSD disability picture more closely approximates 
the criteria for a 50 percent rating, than a 70 percent 
rating, and thus the lower rating of 50 percent is to be 
assigned.  38 C.F.R. § 4.7.  At no time since the effective 
date of service connection has the veteran's PTSD been more 
than 50 percent disabling.  Fenderson v. West, 12 Vet.App. 
119 (1999) ("staged ratings" to be considered in initial 
rating cases).  

The preponderance of the evidence is against a rating hihger 
than 50 percent for PTSD; thus, the benefit-of-the-doubt rule 
is inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).  


ORDER

A higher rating for PTSD is denied.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

